Because, in State v. Raymond, 906 So.2d 1045 (Fla.2005), also issued today, the Court finds section 907.041(4)(b), Florida Statutes (2000), unconstitutional, and because the Legislature repealed portions of Florida Rules of Criminal Procedure 3.131 and 3.132 which require trial judges to consider nonmonetary pretrial release at the first appearance hearing for defendants charged with dangerous crimes, including domestic violence, see ch. 2000-178, § 5, at 1909, Laws of Fla., a vacuum now exists concerning when trial judges may consider these defendants for non-monetary pretrial release. Therefore, the Court temporarily readopts rules 3.131 and 3.132 in their entirety and will publish the rules in The Florida Bar News for comment concerning whether they should be amended to reflect the Legislature’s intent as demonstrated in section 907.041. The Court is particularly concerned that it be fully informed as to the policy concerns of the Florida Legislature before it takes any final action on these rules. For that reason, the Court expressly invites the Legislature to file comments particularly addressing the policy concerns that the Legislature was attempting to address by enacting section 907.041(4)(b).
An original and nine paper copies of all comments must be filed with the Court on or before August 29, 2005. Electronic copies of all comments also must be filed in accordance with the Court’s Administrative Order In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.